Citation Nr: 0513931	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's spouse


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1980 to April 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 United States Court of Appeals 
for Veterans Claims (Court) Order granting a joint motion to 
vacate an April 2003 Board decision and remand the case for 
compliance with statutory law.  This appeal originated from a 
January 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Not withstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Board observes that it remanded this matter in August 
2004, for compliance with the duty to notify and assist 
provisions of the VCAA, and all legal precedent interpreting 
VCAA.  See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board observes that a September 2004 VCAA 
notification letter was sent to the veteran, in an attempt to 
fulfill the directives of the August 2004 Board remand.  
However, the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is 
claimed as due to in-service personal assault.

Review of the claims file and the September 2004 VCAA 
notification letter reveals that the veteran was not sent a 
"stressor questionnaire," nor was he sent a sexual assault 
letter.  Consequently, the veteran did not receive adequate 
notice, under VCAA, addressing the evidentiary requirements 
specific to PTSD, nor to PTSD as due to sexual assault.  See 
38 C.F.R. § 3.304(f)(3) (2004).  Although the provisions of 
C.F.R. § 3.304 were included in the supplemental statement of 
the case dated in November 2004, the veteran was not provided 
the elements necessary to substantiate his claim based on 
sexual assault prior to the readjudication by the RO in the 
supplemental statement of the case.  Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The failure to comply fully with the Board's 
remand directives constitutes a Stegall violation, 
necessitating the instant remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (holding that a Board remand order 
confers on the veteran a right to compliance with the 
directives therein and imposes on VA a concomitant duty to 
ensure compliance with them).

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).  
Specifically, the RO must ensure that the 
veteran is provided adequate notice with 
regard to the evidentiary requirements 
necessary to sustain a claim of 
entitlement to service connection for PTSD 
as due to personal assault, to include a 
PTSD "stressor questionnaire," a sexual 
assault letter, and other information as 
specified at 38 C.F.R. § 3.304(f)(3), and 
indicate which portion of any such 
information or evidence is to be provided 
by the veteran and which portion must be 
provided by VA.

2.  Thereafter, the RO should review the 
claims file to ensure that the forgoing 
requested development has been completed.  
If the directives of this remand have not 
been complied with, the RO should 
implement corrective procedures at once.  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

